Citation Nr: 1733178	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  04-04 156	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to an increased evaluation for a duodenal ulcer, evaluated as 10 percent disabling prior to January 6, 2003, and as 20 percent thereafter, including an earlier effective date for the 20 percent rating.  

2.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Jeany C. Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from January 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A transcript of the Veteran's testimony before the undersigned Veterans Law Judge (VLJ) sitting at Montgomery, Alabama, in December 2007 is on file. 

The Board remanded this case in February 2008 to obtain private clinical records and records of the Social Security Administration (SSA), and to adjudicate the claim for service connection for hypertension on the basis of whether new and material evidence had been received to reopen that claim. 

A March 2010 Board decision (1) denied service connection for diminished eyesight; (2) denied reopening of a claim for service connection for hypertension; and (3) denied a rating in excess of 10 percent for a duodenal ulcer.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court entered a memorandum decision in November 2011 affirming the Board's denial of service connection for diminished eyesight and denying reopening of the claim for service connection for hypertension.  However, the Court vacated the Board's denial of a rating in excess of 10 percent for a duodenal ulcer and remanded that issue to the Board for further adjudication.  

The Board remanded the appeal in July 2012 observing that the Veteran's only service-connected disability is his duodenal ulcer disease, then rated 10 percent disabling, but that in light of the contents of the Veteran's October 2008 VA Form 21-4138, Statement in Support of Claim, he appeared to be raising the issue of entitlement to a TDIU rating due to that service-connected disability.  Since the TDIU issue was being raised during the adjudicatory process of the duodenal ulcer claim, it was inferred as part of the claim for increase for that underlying disability and, with the increased rating claim, was remanded for additional development.  See generally Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  

Thereafter, a March 2015 rating decision granted an increase from 10 percent to 20 percent for the service-connected duodenal ulcer disease as of January 6, 2003, date of receipt of the claim for increase.  The Veteran and his attorney were notified of this by letter of March 20, 2015.  The matter of entitlement to a TDIU rating was addressed in a March 2015 Supplemental Statement of the Case (SSOC).  

A Notice of Disagreement (NOD), VA Form 21-0958, was received on March 7, 2016, expressing disagreement with the effective date of January 6, 2003 for the 20 percent rating for duodenal ulcer disease.  

The Board remanded the case in March 2016 because additional evidence had been submitted without a waiver of initial consideration of such evidence by the RO, and because the substantive appeal in this case was filed prior to February 2, 2013, waiver of such evidence was not presumed.  See 38 U.S.C.A. § 7105(e); 38 C.F.R. §§ 19.31, 20.800, 20.1302; VA Fast Letter 14-02 (May 2, 2014).

That Board remand also noted that in additional argument submitted by the Veteran's attorney it was alleged that the Veteran's service-connected duodenal ulcer disease had caused or aggravated the Veteran's colonic polyps.  The Veteran is not service-connected for colonic polyps.  Thus, a new claim of entitlement to service connection for colonic polyps has been raised.  However, this claim had not been adjudicated by the RO.  Therefore, the Board did not have jurisdiction over it, and it was referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  However, as yet the RO has not adjudicated that claim.  Thus, this claim must again be referred to the RO.  

In this regard, in correspondence dated April 27, 2017, the RO notified the Veteran and his attorney that correspondence of October 23, 2015 indicated that he desired to file a claim for service connection for polyps of the colon, but that VA regulations now required all claims to be submitted on a standardized form.  To begin processing the claim, he had to submit a proper standardized form for benefits but if he did not feel ready to submit the claim, he could submit an intent to file identifying the general benefits he was seeking.  If a completed application was received within one year from the date that a completed intent to file was received, and if the RO decided that he was entitled to such VA benefit, the RO might be able to compensate him from the date of receipt of his completed intent to file.  To begin processing this claim for compensation, he had to complete, sign, and return a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits.  He could also submit that claim through eBenefits.  

However, as yet, VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits has not been executed and sent to the RO.  

The issue of entitlement to a TDIU rating being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDINGS OF FACT

1.  The Veteran was notified of an August 1999 rating decision which denied a rating in excess of 10 percent for duodenal ulcer disease but he did not appeal that rating decision.  Additional relevant evidence was not received within one year of that decision and additional service records were not received; thus, that rating decision is final.  

2.  Additional correspondence following the August 1999 rating decision did not relate or address, directly or indirectly, the matter of the rating assigned for the service-connected duodenal ulcer disease and there was no claim for an increased rating prior to correspondence received on January 6, 2003.  

3.  A VA clinical study on September 5, 2002, revealed that the Veteran had no more than small areas of gastric erosion and it is reasonable to conclude that this finding pre-existed that study but for the period one year prior to January 6, 2003, and he has not had active ulcers, gastric or duodenal hemorrhaging moderately severe disability from duodenal ulcers with impairment of health shown by weight loss or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of no more than 30 percent for duodenal ulcer disease with gastritis are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.2, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7305 and 7307 (2016).  

2.  The criteria for an effective date no earlier than January 6, 2002, for a 30 percent rating for service-connected duodenal ulcer disease with gastritis are met.  38 U.S.C.A. §§ 5100, 5108, 5110(b)(2), 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.400(o), 20.200, 20.302, 20.1103 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was accomplished following the March 2003 rating denial of the claim for an increased rating for duodenal ulcer disease because the Veteran was provided with post-adjudication VCAA notice letters as to that claim dated in February 2004 and May 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In March 2006 the RO sent the Veteran a letter which included notifying him that the manner in which service-connected disorders were rated and the matters considered for rating purposes, e.g., the nature and symptoms of the disorder, their severity and duration, and the impact thereon upon employment.  This was compliant with the holdings in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  

Any error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  See Mayfield v. Nicholson, 499 F.3d at 1323-24; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 (2004).  In this case the notifications were prior to readjudication of the claims in subsequent Supplemental Statements of the Case (SSOCs).  An SSOC constitutes a readjudication of a claim, even if it states that it is not a decision on the appeal. Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (a SSOC serves as a readjudication decision); see also Prickett, 20 Vet. App. at 377-78.

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  

The Veteran's service treatment records (STRs) and VA clinical records have been obtained.  The Court's 2011 Memorandum decision indicated that VA had not responded to the Veteran's request to obtain VA records as to his colonoscopy to remove polyps from his stomach, and records of his having had a recent barium enema.  These are of record and show that during his colonoscopy he had polyps removed from his colon and not, as he alleged, from his stomach.  Moreover, a barium enema would also reflect findings only of the Veteran's colon and not his stomach.  In other words, there is virtually no competent medical evidence establishing that studies of his lower gastrointestinal (GI) tract are in any manner relevant for rating his duodenal ulcer disease, or gastritis, which affects his upper GI tract.  

Private clinical records have been obtained, including records from Dr. Isom and Dr. Uzoije, as requested in the 2008 Board remand.  Also, records relating to the Veteran's award of SSA disability benefits have been obtained, as requested in the 2008 Board remand.  

Records of the East Alabama Medical Center have been received but these related primarily to treatment and evaluation for kidney disease and sleep apnea.  

The Veteran testified at a personal hearing before the undersigned VLJ in December 2007 and a transcript of that hearing is on file.  38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  Indeed, the November 2011 Memorandum Decision of the Court specifically found that there was no violation of 38 C.F.R. § 3.103(c)(2).  

Moreover, following the hearing the Board remanded the case on three occasions to help substantiate the claim.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

By letter of July 24, 2012, the RO complied with the 2012 Board remand instructions to inform the Veteran of potential entitlement to extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  The instruction in that remand to afford the Veteran another examination was fulfilled by an August 2012 VA examination.  Also, records from VA facilities at which the Veteran had a removal of polyps during a colonoscopy and at which he had a barium enema are now on file, a matter addressed in the Court's 2011 Memorandum Decision.  However, these are not shown to have any bearing on the claim for an increased rating for service-connected duodenal ulcer disease.  

The Veteran's attorney has challenged the adequacy of prior VA examinations.  However, the Veteran was most recently provided a VA rating examination in February 2017.  In correspondence in May 2017 the attorney challenged the adequacy of the examination report.  It was alleged the 2017 examination was inadequate for rating purposes, did not comply with the 2016 Board remand instructions, and provided a flawed rationale in reaching an opinion.  

In this regard, the Board notes that the 2017 VA examination specifically addressed each of the queries posed in the most recent remand.  The report of the 2017 examination clearly reflects this.  As to a flawed rationale, the attorney does not specify any flaw in 2017 examiner's opinion.  In this regard, the attorney indicated that the 2017 examiner indicated that prior medical reports acknowledged a diagnosis of anemia prior to that examination.  In actuality, the 2017 examiner had indicated that the Veteran had had varying degrees of anemia.  That examination report recorded the result of laboratory studies from December 1997 to February 2017.  These show that on several occasions the Veteran's reported levels of hematocrit and hemoglobin, which the attorney acknowledges are known indicators of anemia, were low by virtue of reflecting the capitalized letter "L" but that all such levels were with the normal reference ranges of 12.5 grams per deciliter (g/dl) to 18 g/dl for hemoglobin and 39 percent to 54 percent for hematocrit, with the only exception being the isolated reading on March 10, 2001 of 12.4 g/dl of hemoglobin and 37.3 percent for hematocrit.  In short, the "varying" degrees of anemia were in actuality no more than lower borderline levels of hemoglobin and hematocrit.  Moreover, the low levels on March 10, 2001 was at a time more than one year prior to receipt of the January 6, 2003 claim for an increased rating, although there have also been some lower levels since then.  

It is clear that the February 2017 VA examiner went to great efforts to collect and codify the results of the Veteran's postservice VA imaging studies and laboratory test results.  Moreover, contrary to the attorney's argument, that examiner addressed the queries posed in the 2016 Board remand.  To the extent that it is argued that the record is incomplete because imaging studies had been recommended, e.g., an endoscopy or esophagogastroduodenoscopy, but not performed the Board notes that these are intrusive studies requiring the insertion of instrumentation down a person's esophagus and that the Board does not remand cases for the purpose of performing intrusive studies.  In sum, the Board finds that the February 2017 VA examination is comprehensive in scope and detailed in depth, and is more than adequate for rating purposes.  Moreover, the record as a whole is accepted as adequate because the evidence collectively provides evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and provides a medical opinion.  See 38 C.F.R. § 3.326.  To the extent that the attorney alleges that any VA examiner failed to provide adequate reasons and bases for the opinions reached, this requirement is not imposed on VA examiner but on VA adjudicators.  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  An examiner's choice of language is not error where, as here, the opinion is unambiguous and sufficient to comply substantially with the purpose for which it was sought.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  A medical examiner need not discuss all evidence favorable to an appellant's claim when rendering an opinion.  To be adequate, a medical opinion must be based on a consideration of the veteran's prior history and examinations and describe the veteran's condition in sufficient detail so that the Board's evaluation of the claim may be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  Such is the case here.  

Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Here, there has been substantially compliance with the prior Board remands.  

Also since the Court's Memorandum decision voluminous private clinical records have been obtained from the East Alabama Medical Center including records of Dr. Dandzby and Dr. Keith Adkins; Dr. McKenzie; and Dr. Michaels Adkins and Dr. Sharma of the Hemburg Clinic.  The vast majority of these records reflect treatment or evaluation of disabilities other than duodenal ulcer disease and gastritis.  

As requested, the Veteran's attorney has been provided with copies of the evidence contained in the record.  

As there is neither indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Background

The STRs show that the Veteran underwent extensive psychiatric evaluations during military service.  During inservice psychiatric hospitalization from April to June 1970 after killing a staff sergeant, he reported hearing voices, including the voice of God.  The diagnosis, as repeated in a June 1970 report of Sanity Board Proceedings, was a severe, chronic dyssocial personality disorder manifested by, in part, manipulativeness.  An October 1970 report of Medical Board Proceedings also noted that he had a severe, chronic personality disorder manifested, in part, by manipulativeness, unreliability, fluctuating ethical values, projection of blame onto others, possible obstructionism.  

The Veteran underwent VA hospitalization from the 10th of March to the 14th of July 1972 for paranoid schizophrenia, in partial remission, and duodenal ulcer disease.  An upper gastrointestinal (UGI) X-ray series revealed a deformity of the duodenal bulb and hypertrophy of the gastric mucosal pattern.  

An August 1972 rating decision granted service connection for duodenal ulcer disease which was assigned an initial 10 percent disability rating.  Service connection was denied for a psychiatric disorder.  

The Veteran underwent VA hospitalization from April 12th to July 12th 1974 because of insomnia, nausea, vomiting, and auditory hallucinations.  On April 22nd he was described as well-developed and well nourished, and there was no clinical evidence of a finding of a debilitating nature.  An upper gastrointestinal (UGI) X-ray series revealed a deformity of the duodenal bulb with pseudo-diverticula or niche demonstrated on earlier X-rays, and significant hypertrophy of the mucosal pattern of the stomach suggesting hypertrophic gastritis.  It was noted that he had been hospitalized primarily for a mental disorder, and treatment of the duodenal ulcer disease was incidental.  

In VA Form 21-4138, Statement in Support of Claim, dated April 16, 1974 the Veteran reported that he had been unable to be gainfully employed since 1969 due to his severe nervous disability.  

In May 1974 the RO attempted to obtain private clinical records from Dr. C. Brown, who replied that because the Veteran's medical bill had not been paid his medical records would not be released.  However, records of Dr. Jones in 1972 were obtained reflecting treatment for psychiatric disability.  

The Veteran underwent VA hospitalization from the 25th to the 30th of August 1974 for a duodenal ulcer, with a chief complained of intermittent abdominal pain of four weeks.  

By letter of September 30, 1974 the Veteran was notified of a September 24, 1974 rating that denied his claim for an increased rating for duodenal ulcer disease was denied.  He did not appeal that decision.  

The Veteran underwent VA hospitalization from September 26th to October 2nd 1974 for bronchopneumonia, a duodenal ulcer, and an anxiety reaction.  He had recently been discharged but was readmitted with complaints of fever, aches, and generalized abdominal pains of 2 weeks duration.  

In VA Form 21-4138, Statement in Support of Claim, date October 2, 1974 the Veteran claimed an increased rating for his service-connected duodenal ulcer disease, alleging that it had prevented him from working since he was discharged from military service.  

By letter of October 16, 1974 the Veteran was notified of an October 8, 1974 rating decision denying an increased rating for duodenal ulcer disease and a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran did not appeal that decision.  

The Veteran underwent VA hospitalization from the 13th to the 27th of January 1984 for schizophrenia and duodenal ulcer, resolved.  He was taking antacid for his history of a duodenal ulcer.  An upper gastrointestinal (UGI) X-ray series revealed some evidence of duodenal deformity but no ulcer was identified.  

By letter of April 10, 1984, the Veteran was notified of a March 26, 1984 rating decision that denied his claim for an increased rating for duodenal ulcer disease was denied.   

VAOPT records show that in July 1993 the Veteran's medications were Tagamet and Mylanta.  He presented for a refill of his medications but had no specific complaints.  In December 1993 he weighed 244 lbs. and his medications were Tagamet and Mylanta.  He reported that his ulcer was bothering him.  In January 1994 he weighed 245 1/2 lbs.  He reported feeling much better but that each year before Christmas his stomach would flare-up.  

In VA Form 21-4138, Statement in Support of Claim, in January 1994 the Veteran claimed an increased rating for duodenal ulcer disease.  

The Veteran was hospitalized in April 1994 at the Thomasville Hospital for extreme epigastric tenderness, and to rule out peptic ulcer disease.  An upper gastrointestinal (GI) X-ray revealed a small superficial duodenal ulcer, and marked thickening of the mucosa of the stomach and duodenal sweep consistent with an inflammatory process.  

On VA GI examination on May 23, 1994, the Veteran reported taking medication for his stomach since he was discharged from military service.  It was reported that a recent UGI X-ray series and endoscopy by a private physician he demonstrated a bleeding ulcer.  The Veteran complained of vague and generalized abdominal pain.  On physical examination his abdomen was not tender or distended.  He had weighed 240 lbs. and now weighed 224 lbs.  He was not anemic.  He reported periodic vomiting, and having intermittent bouts of hematemesis with the last being one month ago.  He also reported experiencing melena.  The number of days of duration of his complaints and the frequency of the episodes was variable.  The examiner noted that the Veteran reported that he would bring in the results of the private UGI X-ray series but did not do so.  

By letter of August 5, 1994 the Veteran was notified of an August 1, 1994 rating decision denying a rating greater than 10 percent for his service-connected duodenal ulcer disease.  

Records of Dr. A. Isom from 1995 to 2002, when associated with Internal Medicine Service of Mobile and later with Springhill Health Center, are of record and reflect treatment primarily for hypertension.  In February 1995 the Veteran had chest pain associated with dyspepsia.  He also complained of amnesia of recent events, and forgot things.  Reportedly he had ulcers but as to hemorrhoids he had no melena or hematemesis.  In March 1995 he weighed 221 1/2 lbs. and later that month he weighed 215 lbs.; in August 1995 he weighed 237 1/2 lbs., and in September 1995 he weighed 241 1/2 lbs.  In December 1995 he weighed 263 lbs., in September 1996 291 lbs., in July 1997, when seen after a gunshot wound to the head, he weighed 288 lbs. and later that month he weighed 282 1/2 lbs.  In September 1999 he weighed 296 lbs.  In October 1999 he weighed 295 lbs.  In November 1999 he weighed 290 lbs.  In December 1999 he weighed 304 lbs.  In January 2000 he weighed 290 1/2 lbs.  In February 2000 he weighed 296 1/2 lbs.  In May 2000 he weighed 263 lbs.  In June 2000 he weighed 258 lbs.  In September 2000 he weighed 226 lbs.  In October 2000 he weighed 222 lbs.  In November 2000 he weighed 217 lbs.  In April 2001 he weighed 231 1/2 lbs. In July 2001 he weighed 221 lbs.  In October 2001 he weighed 223 1/2 lbs. and later that month he weighed 224 lbs.  In December 2001 he weighed 229 lbs.  In February 2002 he weighed 232 lbs.  

The Veteran underwent VA hospitalization from the 22nd to the 27th of January 1995 for schizophrenia.  

A February 20, 1995 statement from a neurologist to Dr. A. Isom shows that the Veteran's duodenal ulcer disease, while treated in the past, had been quiescent for some years.  He had had a right hernia repair.  He worked at Union Camp, a lumber company, stacking timber and lumber.  

The Veteran underwent VA hospitalization in January 1995 for paranoid schizophrenia.  He had auditory hallucinations, depressed mood, mood swings, delusions of persecution, paranoid ideation, and ideas of reference.  He was given Thorazine.  At discharge he was considered to be temporarily unemployable.  

A March 14, 1995 statement from Dr. A. Isom shows, in pertinent part, that the Veteran graduated from the Tuskegee Institute in 1980 with a bachelor's degree in philosophy.  After his military service he had worked for Columbia Corrugated for a couple of years, and then moved and worked from 1976 through 1987 with Opelika Manufacturing but was laid off due to a cut back in work.  He had worked for Union Camp since then.  He had been away from work since January 1995, having been told that he had problems with his memory and concentration.  When asked to explain, he reported that he had worked for 20 years and it was time for a vacation.  He was on full salary while on medical leave from his job.  He had not lost any weight.  It was felt that he was able to return to work without restriction as a stack operator.  

A May 1995 SSA Disability Determination shows that the Veteran was awarded SSA disability benefits, due to paranoid schizophrenia and other functional psychotic disorders, with a secondary diagnosis of a small duodenal ulcer.  A November 1995 SSA Disability Determination shows that the Veteran was awarded SSA disability benefits, due to paranoid schizophrenia and other functional psychotic disorders but a secondary diagnosis could not be medically determined.  A 1998 SSA determination found that this disability continued.  

Records of Dr. Isom include a blood study in August 1995 which shows that the Veteran's Hemoglobin was 12.8 g/dl and Hematocrit was 36.7 percent, both of which were listed a low (the lower end of normal being, respectively, 13.8 g/dl and  41 %).  

The Veteran was hospitalized overnight at the East Alabama Medical Center in July 1997 for two gunshot wounds of small caliber and to the back of his head at point blank range but which did not penetrate the skull.  There was no evidence of intracranial hemorrhage by a CT scan.  The diagnosis was a basilar skull fracture due to a nonpentrating gunshot wound of the head.  

Private clinical records on file reflect treatment for hypertension since 1995, and include a July 1997 clinical record which noted that the Veteran had recently been shot in the back of the head. 

Records of Dr. Isom include a blood study in July 1997 which shows that the Veteran's Hemoglobin was 13.4 g/dl and Hematocrit was 39.4 percent, both of which were listed a low (the lower end of normal being, respectively, 13.8 g/dl and  41 %).  

An April 7, 1998 report of a private psychological evaluation shows that the Veteran reported that after military service he had worked in a textile mill for 11 years and his duties included running machinery.  He had worked a corrugated board plant for 11 years.  Beginning in 1989 he had worked at Union Camp running machinery and was still on their records and classified as disabled by them in 1995.  He had gained weight since about 1995 and now weighed about 300 pounds.  His memory was impaired for recent events.  The diagnosis was paranoid schizophrenia.  

On January 25, 1999, correspondence was received from the Veteran in which he claimed an increased rating for his service-connected duodenal ulcer disease.  

On VA hypertension and genitourinary examination in March 1999 the Veteran reported having had a stroke in the fall of 1990 and had been hospitalized at the East Alabama Medical Center, followed by outpatient therapy.  The diagnosis was essential hypertension, status post cerebrovascular accident, by history, with only minimal residuals. 

On VA GI examination in March 9, 1999 the Veteran reported that his duodenal ulcer disease caused a burning sensation in his epigastrium, such that he could not sleep.  It was worse when under stress at work or at home.  He occasionally had dark or bright blood in his stool, and pinkish blood in his sputum.  He had nausea 5 to 6 times per week.  His weight was 290 pounds (lbs.).  He had carried the same weight since 1995 but also reported that at that time he weighed about 190 lbs.  [It must be noted that his clinical history is clearly refuted by contemporaneous clinical records.]  He reported that he self-induced vomiting so that he did not have emesis.  On examination he was obese.  There was some epigastric tenderness but no masses or organomegaly.  A UGI X-ray series revealed thick gastric mucosal folds and probable chronic gastritis.  The diagnoses were duodenal ulcer disease, in remission; chronic gastritis, related to duodenal ulcer disease; and rectal bleeding, by history, not found on the current examination.  

An August 2, 1999 rating decision denied a claim for an increased evaluation for the Veteran's service-connected duodenal ulcer disease, rated 10 percent disabling.  The Veteran was notified of that decision by RO letter of August 6, 1999.  That letter was not returned and he did not appeal that decision.  No additional evidence relevant to his service-connected duodenal ulcer disease was received within one year thereafter, nor have any additional and relevant service records been received.  

By letter of August 11, 1999 the Veteran was notified that his claim for pension benefits was denied.  

In VA Form 21-4138, Statement in Support of Claim, received on October 13, 1999, the Veteran requested that the RO "reopen" his previously denied claim for nonservice-connected pension benefits.  

A June 26, 2000, Report of Contact shows that the Veteran called and inquired as to the status of his claim for pension benefits.  

On July 12, 2000, the Veteran submitted VA Form 21-526, Application for Compensation or Pension, in which he specifically stated that "I am applying for non-service connected pension."  

An August 1, 2000, Report of Contact shows that the Veteran called and inquired as to the status of his claim for pension benefits.  

On VA general medical examination in October 2000 it was noted that the Veteran was a poor historian.  He had flight of ideas and difficulty focusing.  He reported having had two strokes, which he had been told had caused brain damage.  He had problems with short term memory.  He had sustained a gunshot wound to the back of his head.  He reported that he had been unable to sleep in a bed due to back pain from a car accident several years ago.  He complained of occasional stomach pain, and when in remission he had a sensation of burning.  He had had past prostate and inguinal surgery.  He related having had problems with an inguinal hernia, despite surgery for this in the 1970s.  He reported that he had not worked since 1994 and had been declared totally disabled due to his medical and mental problems.  

On examination the Veteran was unable to complete the examination for ocular movements because he did not follow directions.  He weighed 220 lbs.  His maximum weight had been 310 pounds but he had lost 100 pounds in the last year.  He believed that fluid pills and exercise had helped him lose weight.  He was well nourished.  He had a postoperative hernia scar in the left inguinal area.  He had no current hernias.  There was no abdominal organomegaly.  On neurological evaluation, there was some question as to his mental status.  He had a poor memory.  There was no diagnosis as to his GI system, although a history of an inguinal hernia without residuals was reported.  

On VA psychiatric examination in October 2000 the Veteran indicated that he had a poor memory due to a series of strokes.  He was an unusually poor historian.  He had a 10th grade education.  It was noted that he was vague, evasive, and inconsistent.  Reportedly, he had attended Tuskegee Institute but had not graduated, although it was noted that in another psychiatric interview he reported that he had graduated with a bachelor's degree in Philosophy.  A review of his service records reflected that following a sanity board he had been assigned to a "Special Training Company" during which he attacked and killed a sergeant, resulting in his segregation in a stockade, and a second sanity board and hospitalization.  After service he had begun working in 1973, until 1994 as a textile worker, and as a line worker at Intercontinental Packaging.  He had also served as a preacher.  

During a mental status evaluation the Veteran was oppositional and did not appear to be performing cognitive tasks in a valid manner.  For example, when asked the colors of the American flag, he responded "Yellow, Green, and Black."  He stated that a dog had five legs.  Although he denied hallucinatory experiences, delusions were present and consisted of grandiosity and persecutory beliefs related to racism.  He demonstrated ideas of reference.  

Because the Veteran's presentation was vague, evasive, and inconsistent, efforts were directed to determine whether he might be exaggerating his problems.  Thus, he was tested as to his motivation to perform and asked to point to a specific shape in a pair of objects but he complained that he could not make out the shapes due to visual problems.  He correctly identified 25 percent of the shapes and by mere chance the probability should have been that he would have identified at least 50 percent.  This suggested that he purposely chose the incorrect response.  It was concluded that he did not appear to give valid responses to questions.  It appeared that his responses of marked negativism and oppositional behavior occurred during psychotic episodes.  He appeared to have symptoms suggestive of a psychotic disorder during the evaluation.  His thinking was tangential and he displayed grandiose and persecutory beliefs.  

A November 2000 rating decision granted entitlement to nonservice-connected VA pension benefits.  

The Veteran underwent VA hospitalization from the 9th to the 20th of March 2001 for paranoid schizophrenia.  He was admitted with complaints of homicidal ideation.  It was noted that he was a chronic paranoid schizophrenic and he related a history of some problems with compliance with his medications.  There was a question of grandiose delusions.  A complete blood count revealed his Hemoglobin was 12.4 g/dl and his hematocrit was 37.3 percent, and it was noted that these were within normal indices.  He was stabilized with anti-psychotic medication and received therapeutic milieu and supportive counseling.  

On December 10, 2001, VA Form 21-4138, Statement in Support of Claim, from the Veteran was received (dated December 7, 2001) in which he reported that he was currently rated 10 percent for a service-connected ulcer condition but wanted to claimed service connection for hypertension and diminished eyesight which he believed were related to his service-connected condition.  

A February 25, 2002, VAOPT record shows that a blood study in September 2001 revealed a Hemoglobin level of 12.8 g/dl and Hematocrit of 39.6 percent, both of which were listed a low (the lower end of normal being, respectively, 13.8 g/dl and  41 %).  His nutritional status was mildly compromised due to his diagnoses, which were listed as hypertension and anemia.  

A June 2002 VAOPT record reflects that the Veteran had had a weight gain from 227 lbs. in February 2002 to a current weight of 251 lbs., an increase of 24 lbs. in 4 months.  VAOPT records show that in August 2002 he weighed 249.6 lbs.  

VA records show that on September 5, 2002, because of rectal bleeding the Veteran underwent a colonoscopy and polypectomy on an outpatient basis.  A nutritional screening noted that he had no problems and had not had an unintentional weight gain or loss in the last month.  The preoperative diagnosis was diverticulosis coli sigmoid colon and diminutive polyp of the right side of the transverse colon.  A pathology study revealed that a fragment of an adenomatous polyp had been removed from the right transverse colon, and removal of the entire polyp was recommended.  At the same time he underwent an esophagoduodenoscopy (EGD) which revealed gastritis with erosions.  

In VA Form 21-4138, Statement in Support of Claim, dated October 4, 2002, and received on October 7, 2002, the Veteran inquired as to the status of his claims for service connection.  

A January 2003 VAOPT record shows that the Veteran weighed 245.2 lbs. and he related having had a tumor removed from his stomach in September 2002 VAOPT.  It was reported that an August 16, 2002 blood study had revealed low levels of hemoglobin, at 13.1 g/dl (the lower end of normal being 13.8 g/dl), and hematocrit, at 39.3 % (the lower end of normal being 41 %).  He complained of problems with his stomach.  The diagnosis was schizophrenia.

On January 6, 2003, the Veteran's NOD, on VA Form 21-4138 (JF), Statement in Support of Claim, was received as to the December 2002 rating decision's denial of service connection for hypertension and diminished eyesight, both claimed as due to service-connected duodenal ulcer disease.  In that NOD the Veteran reported that he "wished to put in for a new service connected condition.  That condition is my stomach disability.  I had this condition while in the military."  That form bears a handwritten notation by RO personnel that the Veteran was already service-connected for duodenal ulcer disease.  

On VA examination on February 24, 2003, the Veteran reported taking Zantac, one or two tablets, on a regular basis.  He complained of stomach discomfort and stomach gas, with chronic indigestion.  He denied any weight loss and his bowel movements were normal.  He had gained 20 to 30 pounds in the past few years.  He reported having had gastrointestinal bleeding in the past.  On examination he was well nourished and weighed 250 pounds.  There was vague abdominal tenderness on both flanks but no epigastric tenderness.  There was no organomegaly.  His bowel sounds were normal.  An UGI X-ray series found no evidence of peptic ulcer disease, but there were hypertrophic changes in the gastric mucosa, consistent with gastritis.  The diagnosis was chronic dyspepsia, treated with Zantac regularly but with continued symptoms of chronic indigestion.  

In the Veteran's April 2003 Notice of Disagreement (NOD) to the March 2003 denial of an increased rating for duodenal ulcer disease the Veteran requested a 100 percent schedular rating.  

A May 7, 2003, VA Nutritional Assessment noted that the Veteran weighed 255.6 lbs. and that his nutritional status was mildly compromised due to his weight and diagnoses, which were listed as hypertension and anemia.  Another VA clinical record of that date shows that the Veteran was instructed as to his GERD and that record stated that GERD caused "digestive fluids and stomach acid to 'back up' from the stomach into the esophagus.  This acid can irritate the esophagus, leading to symptoms and sometimes more serious problems in some people.  Frequent heartburn is the most common symptoms [sic] of GERD and sometimes occurs after meals.  It is often described as an uncomfortable, rising, burning sensation behind the breastbone.  Other major symptoms of GERD are: regurgitation of gastric acid or sour contents into the mouth; difficult and/or painful swallowing and chest pain."  Another clinical record of that date shows that it was recommended that the Veteran lose weight.  A May 7, 2003 Education Progress note reflects that weighing too much was not good for a person's health and the Veteran was given a dietary plan.  within the last 24 months a dietitian had provided him nutrition education for obesity, hypertension, diabetes, and elevated cholesterol.  

A May 8, 2003, VAOPT record reveals that the Veteran had "full syndrome paranoid schizophrenia" without insight and asserted "as always, that his problems are physical, that if the VA will give him his SC then he will go away."  He also stated that he wanted "100%" for his ulcer condition.  His last inpatient stay had been in March 2001 for related paranoid delusions and homicidal ideation.  He continued to refuse to take his psychotropic medications.  He refused to acknowledge his mental illness.  Another VAOPT records show that later in May 2003 the Veteran reported that his main problem was his stomach and he requested medication for it.  

In response to a May 30, 2008 RO request for records of Dr. Prince Uzoije of Internal Medicine, records by that physician have been received from Franklin Primary Health Center and records of Dr. A. Isom of Springhill Health Center from May 2003 to 2008.  In February 2004 the Veteran weighed 256 pounds (lbs.).  In April 2004 he was 6 feet 3 inches in height and he weighed 259 lbs.  His chief complaint was dyspepsia.  In June 2004 he weighed 266 lbs., and his chief complaint was hypertension.  In July 2004 he weighed 265 1/2 lbs.  In September 2004 he weighed 271 lbs.  In November 2004 he weighed 273 lbs.  In December 2004 he weighed 275 lbs.  In January 2005 he weighed 288 lbs.  In April 2005 he weighed 298 lbs.  In June 2005 he weighed 287 lbs.  In October 2005 he weighed 280 lbs.  In November 2005 he weighed 288 lbs.  In January 2006 he weighed 302 lbs.  In March 2006 he weighed 296 lbs.  In June 2006 he weighed 303 1/2 lbs.  In September 2006 he weighed 298 3/4 lbs.  In December 2006 he weighed 302 lbs.  In March 2007 he weighed 313 lbs.  In August 2007 he weighed 317 lbs.  In January 2008 he weighed 324 lbs.  In May 2008 he weighed 322 lbs. and the Veteran reported that flare-ups of his ulcers caused stomach discomfort.  A May 2008 blood study revealed the Veteran's hemoglobin was 14.4 g/dl and his hematocrit was 44.2 percent, both of which were within normal limits according to the reference values on the report of that study.  

VAOPT records show that in March 2004 the Veteran weighed 258.8 lbs.  Also a March 29, 2004, record shows that he had a history of schizophrenia with grandiosity, lack of insight into his illness, and paranoid delusions.  Currently, he refused to take his psychotropic medications and stated many times that he was not mentally ill and would not take mental health medication.  He reported that VA should pay him 100 percent for his ulcer condition.  He was seeking placement in a VA domiciliary.  It was observed that while he denied psychotic symptoms he displayed his typical baseline psychosis.  On examination he weighed 259.6 lbs.  Also in that month it was noted that within the last 24 months a dietitian had provided him nutrition education for obesity, hypertension, diabetes, and elevated cholesterol.  Also, there were diagnoses of essential hypertension, peptic ulcer disease, status post (SP) myocardial infarction, GERD, SP cerebrovascular accident (CVA), and histories of anemia and abdominal pain.  

VAOPT records show that in July 2004 the Veteran complained of discomfort due to a duodenal ulcer.  He wanted a 100 percent disability rating.  He weighed 262.6 lbs.  It was noted that he had more than 3 years of college education but needed 21 hours to complete his college degree.  He had not had an unintentional weight loss or gain of 5 pounds or more in the past month.  In December 2004 he weighed 278 lbs.  In January 2005 he had not had an unintentional weight loss or gain of 5 pounds or more in the past month.  In May 2005 he weighed 290 lbs.  He reported that he ulcer had been bothering him and he had been bleeding from his rectum and prostate.  He had not had an unintentional weight loss or gain of 5 pounds or more in the past month.  In July 2005 he weighed 287 lbs.  In December 2005 it was reported that he was receiving Omeprazole from a physician at Franklin Primary Health Care.  Zantac not helping him and he was requesting other medications to help with his spastic acid reflux.  The impressions were hypertension, GERD, and schizophrenia.  Zantac was to be discontinued and he was to be given Carafate.  

VAOPT records show that the blood studies from January 2003 to March 2006 were reported as follows: 

Date ?
Blood ?
June 2002
Aug 2002
Jan 2003
May 2003
March 24 2004
March 29 2004
July 2004
Jan 2005
May 2005
March 2006
Reference Ranges
Hemoglobin (Hgb)
13.2 L
13.1 L
13.9
12.9 L
13 L
13.6 L
13.3 L
14.6
14.8
13.9
13.8 - 18
Hematocrit (HCT)
38.8 L
39.3 L
42
37.9 L
38.1 L
40.4 L
39.7 L
42.6
44.3
41.2
41 - 54

Hemoglobin is measured in grams per deciliter (g/dl) and hematocrit by percent (%).  The hemoglobin and hematocrit levels in May 2003, both in March 2004, and in July 2004 were lower than normal for the listed reference ranges.  

VAOPT records show that in March 2006 it was noted that the Veteran had lost weight and now weighed 295.4 lbs. but was nevertheless described as obese.  In April 2006 he weighed 296 lbs.  In June 2006 he weighed 298 lbs.  In August 2006 he weighed 297.2 lbs.  In September 2006 he weighed 299.2 lbs.  He had not had an unintentional weight loss or gain of 5 pounds or more in the past month.  In December 2006 he reported that he was overweight.  In February 2007 he reported that he needed to lose weight, and had had an unintentional weight "loss/gain" of 5 pounds or more in the past month.  In April 2007 he weighed 312 lbs. and the reported Problem List included peptic ulcer of unspecified site, unspecified as acute or chronic, and GERD.  He had not had an unintentional weight loss or gain of 5 pounds or more in the past year.  

On VA GI examination in May 2007 it was noted that the Veteran's current medical problems included essential hypertension, peptic ulcer disease, gastroesophageal reflux disease (GERD), urinary tract infection, hypokalemia, pancreatitis, and prostatitis.  He denied any history of surgery for peptic ulcer disease.  His GI medications were Prilosec for stomach acid and Carafate, one tablet by mouth four times daily on an empty stomach, for his stomach.  He reported having some upper abdominal pain and in the right upper quadrant periodically.  He complained of heartburn and acid reflux, which he reported had been diagnosed about 4 or 5 years ago.  At times he had nausea and vomiting, which sometimes occurred 2 or 3 times monthly.  He had no history of hematemesis or melena.  A review of his records revealed that in December 2005 he reported that Zantac was not helping him and it was discontinued.  He had been placed on Omeprazole, 20 mgs. twice daily, and Carafate at 1 gram before meals and at bedtime.  A March 2006 report reflected that a screening for Helicobacter pylori was positive.  The Veteran had then been prescribed Clarithromycin, 500 mgs twice daily, and Amoxil, 1000 mgs. twice daily for 10 days, and was advised to continue taking Prilosec twice daily.  He had more recently been seen in a nutrition clinic and advised on weight reduction due to his obesity.  An April 2007 blood study found no evidence of anemia. 

On physical examination the Veteran was 75 inches in height and weighed 318 pounds.  He was very obese but there was no abdominal tenderness.  There was no abdominal organomegaly.  Bowel sounds were normal.  A blood study, even when compared to a blood study in April 2007, revealed normal hemoglobin of 14.2 g/dl; a normal hematocrit of 41.9.  A UGI X-ray series found a small hiatal hernia without gastroesophageal reflux or esophageal masses or stricture.  The stomach, duodenum and small bowel appeared normal.  There was no evidence of ulceration, neoplasm or obstruction.  The diagnoses were duodenal ulcer disease for which medication was taken, a small hiatal hernia without reflux for which medication was taken, and a history of pancreatitis with elevated amylase levels.  It was noted that because of his Helicobator pylori screen in March 2006 he had been treated with medications but the May 2007 UGI X-ray series had not revealed evidence of any ulcer, mass or obstruction.  

VAOPT records include a July 2007 record which reflects that the Veteran complained of having had stomach discomfort for 30 years, with daily pain from a duodenal ulcer accompanied by nausea, and vomiting a mixture of food and water 3 to 4 times weekly and sometimes constipation.  Taking Carafate or Prilosec helped.  A July 2007 abdominal X-ray was essentially normal.  Another clinical record in July 2007 noted impressions which included GERD with reported blood in stool.  He weighed 320 lbs.  In July 2007 his hemoglobin was 14.4 g/dl and hematocrit was 42 percent, and in October 2007 his hemoglobin was 14.2 g/dl and hematocrit was 41.8 percent (all of which were within normal of the listed reference ranges on those studies).  In October 2007 the Veteran weighed 316.20 lbs. and he reported that his ulcer was his primary problem because it hurt and bleed more than twice a year.  He had not had an unintentional weight loss or gain of 5 pounds or more in the past month.  In November 2007 the Veteran was notified that a hemocult study had found blood in all three of the hemocult cards which could be due to something as benign as hemorrhoids or as serious as colon polyps or cancer, and a colonoscopy was recommended.  Another record in November 2007 shows that it was noted that with respect to surveillance of his colon, that he had had occasional blood in his stool, and he was to be scheduled for another colonoscopy in January 2008.  

At the December 2007 travel Board hearing the Veteran testified that his eyesight had begun to worsen in direct relation to the worsening of his service-connected duodenal ulcer disease, as had his high blood pressure.  When his ulcer pain was severe, his blood pressure increased and his eyesight became blurry, fog-like but when his ulcer was not hurting his blood pressure went down and his vision cleared up.  Page 4 of that transcript.  Because of his conditions his physicians had limited his physical activities.  Page 7.  Because of his hypertension he had been hospitalized for a stroke that affected one of the valves in his heart.  Even his liver and kidneys had been affected by his hypertension.  He was now unemployable.  Page 8.  He had received SSA disability benefits since 1995.  Page 9.  He had been hospitalized for a stroke in 1998 at the East Alabama Medical Center and stroke has affected his memory.  Pages 9 and 10.  

With respect to the Veteran's duodenal ulcer disease, he testified that most of his medical appointments, both private and VA, were for treatment of this disorder.  Page 11.  He received all of his ulcer medications from VA, except for over-the-counter (OTC) medications.  He had ulcer pain which he estimated to be 9 on a scale of 10 but sometimes it was a 10, and it was never less than 7 during a flare-up.  He had daily ulcer flare-ups.  He was scheduled for a colonoscopy in January (2008) because he sometimes had blood in his stool.  Page 12.  He also had vomiting and diarrhea.  He took medication for his ulcer every day.  Page 13.  He also had blood come out of his mouth.  Page 14.  The effect of these symptoms was that he was unable to get op and function or do anything.  Page 16.  He even had difficulty dressing.  Page 17.  His symptoms had caused problems when he was working because he frequently had to use the bathroom.  Page 17.  This was also true as to his bladder because of the urge to urinate.  Page 18.  

Records from a VA facility in Montgomery, Alabama, show that on January 22, 2008, the Veteran was found to have a diverticular polyp during a colonoscopy which was removed.  It was noted that he had a history of colonic polyps.  He also had a few small sigmoid diverticula.  

On VA examination on August 8, 2012, the Veteran's claim file was reviewed.  It was noted that a diagnosis of gastric or duodenal ulcer or stenosis could be made by UGI imaging series or endoscopy.  A diagnosis of gastritis required endoscopic confirmation.  The Veteran reported that he had severe and sharp pain which caused daily prostration.  He also reported that he was anemic because of his ulcer and he had daily vomiting.  It was noted that he had a history of GERD for which he was taking 20 mgs. of Omeprazole daily.  He was currently unemployed and had not worked in 17 years.  He had had prior employment in a saw mill.  He stated that he could not work due to constantly having to go to the bathroom due to diarrhea and vomiting.  

It was reported that the Veteran had symptoms of a stomach or duodenal condition with recurring episodes of severe symptoms 4 or more times yearly with an average duration of less than 1 day.  It was reported that he had abdominal pain which occurred at least monthly.  He had recurrent nausea with episodes occurring 4 or more times yearly with an average duration of less than 1 day.  He had recurrent vomiting with episodes occurring 4 or more times yearly with an average duration of less than 1 day.  There was no report of his having anemia, weight loss, hematemesis or melena.  It was reported that he did not have incapacitating episodes of signs or symptoms of a stomach or duodenal condition.  

It was further reported that the Veteran did not have hypertrophic gastritis.  He did not have postgastrectomy syndrome, or vagotomy with pyloroplasty or gastroenterostomy, and did not have any postoperative abdominal scars.  Imaging studies and laboratory testing was not done.  The examiner reported that the Veteran's stomach or duodenum conditions did not impact his ability to work.  

It was noted that abdominal X-rays in July 2007 were essentially normal and without evidence of organomegaly.  A 2008 colonoscopy revealed occasional diverticula without evidence of diverticulitis of the left colon.  

It was the examiner's opinion that with respect to his service-connected duodenal ulcer the Veteran was employable for both sedentary and physical work.  It was stated that there was no evidence in the records, diagnostic testing or laboratory studies, reflecting the severity of the ulcer as described by the Veteran.  His peptic ulcer was stable and did not impact his employability.  

In September 2012 the Veteran underwent drainage of bilateral hydroceles.  

A March 11, 2015, rating decision granted an increase from the 10 percent rating for the Veteran's service-connected duodenal ulcer disease to 20 percent, effective the date of receipt of the claim for an increased rating on January 6, 2003, based on his having periodic vomiting, recurring episodes of severe symptoms 2 or 3 times yearly averaging 10 days in duration, and impairment of health.  

Voluminous records of the East Alabama Medical Center from 2012 to 2016 show that an October 2011 laboratory study revealed the Veteran's hemoglobin was 15.2 g/dl and his hematocrit was 45.2 percent.  A September 18, 2012 clinical noted shows that the Veteran denied nausea and vomiting.  Two laboratory studies in September 2012 show that his hemoglobin was 15.1 g/dl and hematocrit was 46.7 percent, and later that month his 15.2 g/dl and hemoglobin was 45.8 percent, and two days later his hemoglobin was 14.5 g/dl and hematocrit was 44.1 percent.  On May 18, 2015, he weighed 354 lbs.  A May 26, 2015 treatment record shows that he had ulcer disease, a hiatal hernia, and reflux disease but did not have diarrhea.  His GERD was stable with medication.  A June 12, 2015 record shows that his GERD was stable with medication and that a May 19, 2015 laboratory study revealed the Veteran's hemoglobin was 13.6 g/dl and his hematocrit was 42.3 percent.  On June 7, 2016 he was noted to be 6 feet 3 inches in height and was morbidly obese, weighing 372 lbs.  

Records of the Surgical Clinic, where Dr. Sharma practiced and Dr. Adkins had practiced, show that in June 2015 the Veteran had a colonoscopy with polypectomy.  

Records of Dr. S. Sharma from 2014 to 2016 show that in October 2014 the Veteran weighed 370 lbs. and was well nourished and well developed.  In January 2015 he weighed 364 lbs.  A laboratory study showed his hemoglobin was 14.9 g/dl and his hematocrit was 46.4 percent.  In April 2015 he weighed 364 lbs. and was well nourished and well developed.  A laboratory study showed his hemoglobin was 14.2 g/dl and his hematocrit was 44 percent.  In June 2015 he weighed 351 lbs.  On examination in August 2015 it was reported that the Veteran did not have abdominal pain, constipation or diarrhea.  He weighed 361 lbs. and was well nourished and well developed.  A laboratory study showed his hemoglobin was 13.7 g/dl and his hematocrit was 42.7 percent.  In November 2015 he weighed 361 lbs. and was well nourished and well developed.  A November 2015 laboratory study showed his hemoglobin was 14 g/dl and his hematocrit was 43.7 percent.  A February 2016 laboratory study showed his hemoglobin was 14 g/dl and his hematocrit was 44.4 percent.  In May 2016 he weighed 370 lbs. and he was well nourished and well developed.  A May 2016 laboratory study showed his hemoglobin was 14 g/dl and his hematocrit was 43.1 percent.  In August 2016 he was noted to have type II diabetes mellitus with stage 3 chronic kidney disease.  He weighed 370 lbs. and was well nourished and well developed.  An August 2016 laboratory study showed his hemoglobin was 13.9 g/dl and his hematocrit was 41.7 percent.  An August 31, 2016 record indicated that he had melena with a history of peptic ulcer disease.  In December 2016 he was obese, well developed, and weighed 380 lbs.  

Other private clinical records obtained from of Dr. S. Sharma show that records of Dr. Charles Veale revealed that in July 2012 it was reported that the Veteran had mild anemia.  A March 2014 laboratory study showed his hemoglobin was 14.9 g/dl and his hematocrit was 47.6 percent.  An October 2014 laboratory study showed his hemoglobin was 14.3 g/dl and his hematocrit was 44.8 percent.  

Additional clinical records obtained from Dr. Sharma show that a January 2015 laboratory study showed the Veteran's hemoglobin was 14.9 g/dl and his hematocrit was 46.4 percent.  An April 2015 laboratory study showed his hemoglobin was 14.21 g/dl and his hematocrit was 44 percent.  A May 2015 laboratory study showed his hemoglobin was 13.6 g/dl and his hematocrit was 42.3 percent (both being listed as normal).  An August 2015 laboratory study showed his hemoglobin was 13.7 g/dl and his hematocrit was 42.7 percent.  A November 2015 laboratory study showed his hemoglobin was 14 g/dl and his hematocrit was 43.7 percent.  A February 2016 laboratory study showed his hemoglobin was 14 g/dl and his hematocrit was 44.4 percent.  A May 2016 laboratory study showed his hemoglobin was 14 g/dl and his hematocrit was 43.1 percent.  An August 2016 laboratory study showed his hemoglobin was 13.9 g/dl and his hematocrit was 41.7 percent.  

VAOPT records show that in May 2015 the Veteran reported that his ulcer was bothering him, as indicated by his bleeding from his rectum and prostate.  On examination he had no hemorrhoids.  The impression was "rectal/scrotal bleed" and he was to be screen for epididymitis or a possible mass.  

On VA examination on February 25, 2017 the Veteran's VA electronic medical records were reviewed.  The report of the examination was filed on March 3, 2017.  The Veteran reported having had an increase in his duodenal ulcer symptoms.  He reported having ulcer and stomach pain every day, which he estimated to be 8 out of 10, on a scale of 10.  He received VA care for symptoms.  He stated that he was told to follow a diet of vegetables and no red meat, and no salt.  He reported taking Omeprazole, one capsule of 20 mgs. orally twice daily for his stomach acid.  The examiner noted that this medication was for GERD and that according to his VA electronic medical records the Veteran was not currently taking medication for an ulcer.  

As to signs or symptoms of a stomach or duodenum condition the Veteran had recurring episodes of severe symptoms 4 or more time per year, averaging less than 1 day in duration.  He had pronounced abdominal pain.  He had recurrent nausea 4 or more time per year, averaging less than 1 day in duration.  He had recurrent vomiting 4 or more time per year, averaging less than 1 day in duration.  He did not have any incapacitating episodes due to signs or symptoms of any stomach or duodenum condition.  He had no other pertinent physical findings, complications, conditions, signs, symptoms or scars.  Laboratory studies were conducted and, after the examination a UGI X-ray study was done.  

The February 2017 laboratory study revealed the Veteran's hemoglobin was 13.9 g/dl and his hematocrit was 43.9 percent.  

Past imaging studies were reviewed and revealed that a February 2003 UGI X-ray revealed the Veteran's esophagus was normal in caliber.  There was no hiatal hernia or significant gastroesophageal reflux.  The stomach filled and emptied well, and was regular in contour.  There were hypertrophic changes consistent with gastritis but no ulcer crater.  The duodenal bulb and duodenal loop were unremarkable.  

A May 2007 UGI X-ray revealed a small hiatal hernia without gastroesophageal reflux.  Specific findings were that the Veteran's esophagus appeared distensible.  There was a small sliding hiatal hernia without reflux or esophageal mass or stricture.  The stomach, duodenum and the rest of the visualized small bowel appeared normal.  There was no evidence of ulceration, neoplasm or obstruction.

A March 1, 2017 UGI X-ray study was technically challenging due to the Veteran's body habitus and inability to lie prone.  His swallowing mechanism was normal.  There was no aspiration.  His esophagus was normal in caliber and position, and there were no strictures, masses, extrinsic compression or mucosal lesion is identified.  There was no hiatal hernia and no GE reflux was demonstrated. Contrast, material flowed freely into the stomach and proximal small bowel, which were normally located and without evidence of a mass, obstruction, stricture, mucosal lesion or extrinsic compression.  

The examiner opined that the Veteran's stomach or duodenum conditions did not impact the Veteran's ability to work.  The examiner also indicated that three queries posed in the 2016 Board remand were addressed in the body of the examiner report [the sections addressing signs and symptom as well as incapacitating episodes].  

Also, in response to the queries posed in the Board remand, the examiner noted that the Veteran reported having last worked in 1994 in Opelika at Union Camp.  He related that he had not been able to stay out of the bathroom due to ulcer pain and diarrhea.  He now reported that ulcer pain cause limited his sleeping, and that he could not stay out of the bathroom due pain and diarrhea.  He also reported that he had symptoms of severe abdominal pain, nausea, vomiting, and diarrhea.  He related having last seen his GI physician in 2015.  The examiner noted that a June 2015 colonoscopy had revealed two polyps one in the cecum and rectum.  He was given a recommendation to return in three years for another colonoscopy.  However, an EGD was not completed for ulcer disease.  

Regarding weight loss and anemia the examiner stated that the Veteran did not have anemia or weight loss based on evidence of laboratory studies and notations of his weight in treatment records.  The examiner reported 48 measurements of the Veteran's weight from March 12, 2008 to February 24, 2017, and these showed that his weight fluctuated from 320.5 lbs. on March 12, 2008, to 374 lbs. on February 24, 2017, with his least weight having been the 320.5 lbs. on March 12, 2008 and 377 lbs. in February 2014.  

The examiner stated that according to the Veteran's recorded weights his current weight on February 24, 2017 was 374 pounds and baseline weight on March 12, 2008 was 320.5.  Therefore, there was no weight loss but mostly a weight gain on average.  

With respect to anemia, the examiner recorded the result of blood studies from December 1997 to February 2017.  The examiner reported that currently the Veteran had no anemia due to ulcer disease.  However the laboratory studies showed varying anemia in the past as indicated by the history in the laboratory studies.  He underwent a UGI series on January 17, 1984, "Duodenal Ulcer (ulcer resolved)."  He underwent VA an esophagogastroduodenoscopy (EGD) and colonoscopy on September 5, 2002 for rectal bleeding and "R/OCOLON LESION 2) R/O PUD."  The diagnostic finding were "diverticulosis coli & diminutive polyp transverse colon rt. gastric erosions pyloric antrum."  The Veteran was seen on January 22, 2008 for "Surveillance Colonoscopy."  However, he had no repeat EGD for peptic ulcer disease.  

With respect to the fifth query in the 2016 Board remand, the examiner stated that the Veteran reported taking Omeprazole for his ulcers, but throughout the treatment records and evidence this medication is for his diagnosis of GERD.  Regrettably, there was no evidence of symptoms of pain only partially relieved by standard ulcer therapy, periodic vomiting reports vomiting, recurrent hematemesis or melena, with anemia and weight loss productive of definite impairment of health related solely to service connected ulcer disease.  

The examiner noted a last query in the 2016 Board remand, i.e., as to whether the Veteran's service-connected duodenal ulcer disease rendered him incapable of performing the mental and physical acts required for obtaining or retaining substantially gainful employment, considering the impairment due to the pathology, symptoms and signs present by his duodenal ulcer disease, and considering his educational and occupational experience.  The examiner responded that based solely on the service connected duodenal ulcer, regrettably, the evidence, which included the records reviewed in CPRS and VBMS considered in rendering the opinion, did not support functional impairment of such severity as to render the Veteran incapable of performing the mental and physical acts required for obtaining or retaining substantially gainful employment due to duodenal ulcer disease.  

Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) and Middleton v. Shinseki, No. 2013-7014, (Fed. Cir. Aug. 16, 2013) (if disability rating criteria are written in the conjunctive, all required elements must be shown for assignment of a higher rating and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (noting that such improvement is "relevant to the appellant's overall disability picture").  

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy. "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112. 

Duodenal ulcer disease when mild, with recurring symptoms once or twice yearly warrants a 10 percent rating.  When moderate, with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations, a 20 percent rating is warranted.  When moderately severe; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, a 40 percent rating is warranted.  A 60 percent rating is warranted when severe; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

Gastritis, hypertrophic (identified by gastroscope), when chronic with nodular lesions, and symptomatic, warrants a 10 percent rating.  When chronic, with multiple small eroded or ulcerated areas, and symptoms, a 30 percent rating is warranted.  When chronic, with severe hemorrhages, or large ulcerated areas, and symptoms, a 60 percent rating is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7307.  

38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which reflects that predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

Initially, the Board notes that there is evidence that in addition to the Veteran's service-connected duodenal ulcer disease, he has nonservice-connected gastritis, GERD, and a hiatal hernia, and as to the lower GI tract he has had colonic polyps as well.  

"Gastritis is an inflammation of the gastric (stomach) mucosa.  Common causes include Helicobacter pylori infection, non-steroidal anti-inflammatory drugs, alcohol, stress, and autoimmune phenomena (atrophic gastritis) (Merck, 117).  While chronic gastritis is often asymptomatic (symptom-free), it may cause dyspepsia and sometimes gastro-intestinal bleeding with resulting anemia."  76 Fed.Reg. 39160, 39164 (July 5, 2011).  

The 1999 VA examination found that while the Veteran's duodenal ulcer disease was in remission, he also had chronic gastritis and that this gastritis was related to duodenal ulcer disease.  Accordingly, the Board will address rating the service-connected disorder under the rating criteria for duodenal ulcer disease and, alternatively, under the criteria for evaluating gastritis, the rating criteria for both of which are cited above.  

Gastroesophageal reflux is the "reverse flow of material from stomach to esophagus."  Cox v. Brown, 5 Vet. App. 95, 97 (1993).  Gastroesophageal reflux is the most disabling manifestation of a hiatal hernia.  76 Fed.Reg. 39160, 39174 (July 5, 2011).  A sliding hiatal hernia is one in which the upper stomach and the cardioesophageal junction protrude upward into the posterior mediastinum; the protrusion may be fixed or intermittent and is partially covered by a peritoneal sac.  Dorland's Illustrated Medical Dictionary, 758, (27th ed. 1988).  

Under 38 C.F.R. § 4.114, Diagnostic Code 7346 a hiatal hernia warrants a minimum 10 percent evaluation for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation contemplates persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptom combinations productive of severe impairment of health. 

In this case, the evidence does not demonstrate that the Veteran's nonservice-connected hiatal hernia and GERD are manifestations of either duodenal ulcer disease or gastritis, and there is no competent, i.e., medical, evidence establishing a link between the hiatal hernia or GERD, or both, and the Veteran's duodenal ulcer disease and gastritis.  Likewise, the evidence does not demonstrate that the Veteran's nonservice-connected colonic polyps are manifestations of either duodenal ulcer disease or gastritis, and there is no competent, i.e., medical, evidence establishing a link between the colonic polyps and the Veteran's duodenal ulcer disease and gastritis.  Accordingly, symptom of the Veteran's hiatal hernia, including GERD, and colonic polyps will not be considered in determining the proper disability evaluation for the Veteran's duodenal ulcer disease and gastritis.  

Credibility

In the Court's Memorandum decision it was stated that in the prior decision the Board noted the Veteran's complaints of, inter alia, heartburn, acid reflux, upper abdominal pain, and nausea and vomiting two to three times per month, but found that the evidence indicated that the ulcer condition essentially was stable, with no recurring episodes of severe symptoms or continuous moderate manifestations.  However, the Board never rendered a determination as to his credibility regarding his asserted symptoms, and failed to explain which evidence in the record indicated the stability of the condition or why his reported symptoms did not weigh to the contrary.  

In addressing the matter of the Veteran's credibility the Board notes that as far back as the Veteran's military service he was observed to engage in manipulative behavior.  His behavior, overall, since military service reflects that he has continued to display manipulative behavior.  As example, he related a history that was significantly incorrect as to his weight in 1999 and he was obstructive and intentionally gave false responses at a 2000 VA psychiatric examination.  Also, he has repeatedly asserted that he had VA surgery to remove either something in or a part of his stomach; whereas, the evidence indisputably shows that this is not the case.  Rather, he had polyps removed from his colon.  While he did undergo an EGD in September 2002, at that time he had polyps removed from his colon and he had only a visual examination of his stomach.  His continued insistence that he had surgery at that time is consistent with his manipulative behavior.  Moreover, his historic lack of credibility has never been rehabilitated.  

The Board is aware that the Veteran has reported that he has become a preacher.  However, by virtue of the Court's memorandum decision he was aware that the matter of his credibility was to be addressed by the Board and no additional evidence was submitted specifically to rehabilitate his credibility.  The Board further notes that the evidence clearly shows that the Veteran has a psychiatric disorder, most distinctly characterized a schizophrenia, and yet he refuses to take appropriate antipsychotic medication because he steadfastly refuses to concede that he has a psychiatric disability.  And, this is in stark contrast to the fact that he had previously filed a claim for service connection for psychiatric disability.  In any event, the evidence also indicates that the Veteran has had some memory loss.  Such impairment of memory would, independent of manipulative behavior, diminish his ability to recall past events, including the history of his symptoms associated with the service-connected duodenal ulcer disease, and his gastritis.  Moreover, while some impairment of memory may be due to his psychiatric disability, the evidence also indicates that his past cerebrovascular accident may play a role in this, even if it is not clear that his past gunshot wounds of the head have impacted his memory.  

In sum, the Board finds that the Veteran is lacking in credibility to such an extent as to be unable to rely upon his statements and testimony as to both the nature and the severity of his putative symptomatology.  

Duodenal Ulcer Disease and Gastritis
Rated 10 Percent Prior to January 6, 2003 and 20 percent Thereafter

The attorney has argued that the Veteran has had active problems from anemia since September 2003 and had a significant weight loss which at one time was a loss of about 100 lbs.  

However, prior to addressing these matters the Board will address the matter of a rating in excess of 10 percent prior to receipt of his increased rating claim on January 6, 2003, and a rating in excess of 20 percent thereafter under DC 7307 for gastritis and the rating criteria for gastritis do not include weight loss or anemia except to the extent that gastritis may be a complication of pernicious anemia or he may have severe hemorrhages that could result in anemia.  However, there is no evidence that his gastritis is due to pernicious anemia, and the matter of hemorrhages will be discussed below.  

As to this, on September 8, 2002, the Veteran underwent a colonoscopy with polypectomy because of a symptom of rectal bleeding.  The Veteran has continuously asserted that his rectal bleeding has been due to his service-connected duodenal ulcer disease or gastritis.  However, this evidence clearly shows that this is simply not true.  

On the other hand, at the time of the September 5, 2002, colonoscopy, the Veteran also underwent a study of his upper GI tract which revealed gastritis with erosions.  Under DC 7307 a 10 percent rating is warranted for gastritis with small nodular lesions and symptoms.  In this case, with the favorable resolution of doubt in favor of the Veteran, the finding of erosions at the time of the EGD in September 2002 more closely approximates the criteria for a 30 percent rating which encompasses multiple small eroded or ulcerated areas and symptoms.  The Board emphasizes that this award is based on objective clinical findings, inasmuch as the Veteran is lacking in credibility. 

For the next higher rating of 60 percent under DC 7307 is must be shown that the Veteran had severe hemorrhages, or large ulcerated or eroded areas.  In September 2002 the areas involved were not characterized as to there sized, i.e., large or small.  However, it is reasonable to assume that had the involvement been a large area of erosion it would have been described as such, as opposed to being described simply as gastric erosions of the pyloric antrum.  Consistent with this interpretation is the fact that there is no evidence that the Veteran has hemorrhages due to gastric erosions, much less severe hemorrhages as required for the next higher rating under DC 7307 of 60 percent.  As to this, the hemorrhages leading to the outpatient procedures in September 2002 were clearly described as rectal bleeding and this was due to the Veteran's colonic polyps, with the gastric erosions being only an incidental finding.  Moreover, not only did the gastritis not cause severe hemorrhaging, the evidence simply does not show that the Veteran had any active gastric or duodenal ulcers during the time period beginning one year prior to receipt of his January 6, 2003 claim for increase.  

Thus, the Board finds that the Veteran had such objectively confirmed clinical findings as to warrant no more than a 30 percent disability rating under DC 7307 even prior to receipt of the January 6, 2003 claim for increase.  And, because there has been no clinical confirmation of any improvement since his September 2002 outpatient treatment, he is entitled to a 30 percent rating since that time. 

As to potential entitlement to a rating in excess of 30 percent on the basis of the Veteran's service-connected duodenal ulcer disease under DC 7305, the next higher rating of 40 percent requires, alternatively, either that the disability be moderately severe with impaired health manifested by anemia and weight loss; or, recurrent incapacitating episodes averaging 10 days or more at least four or more time yearly.  

As to the first alternative, the rating criteria are written in the conjunctive.  That is, there must be both anemia and weight loss.  In this regard, there is evidence that the Veteran has had some slight or mild degree of anemia.  A review of the blood studies shows that most of the studies have been within normal limits as to both hematocrit and hemoglobin levels, although at times at the lower ends of normal levels, with only some studies showing subnormal levels of hematocrit and hemoglobin.  However, his anemia has never been clinically characterized as being more than mild.  For example, private clinical records obtained from of Dr. S. Sharma show that records of Dr. Charles Veale revealed that in July 2012 it was reported that the Veteran had mild anemia.  

Addressing the matter of weight loss, the Board observes that the Veteran's attorney has noted, at least in pleadings before the Court, that the Veteran at one time had a weight loss of 100 lbs.  This is both true but also misleading.  Prior to this weight loss the Veteran was grossly obese, weighing 350 lbs. and, so, his weight loss of 100 lbs. brought his weight down to about 250 lbs. but he nevertheless remained obese.  In fact, a review of the record shows that during the appeal period he has never been described as anything other than obese.  In fact, throughout the entire appeal period the Veteran was repeatedly counseled to lose, not gain, weight.  There is otherwise no competent evidence that the Veteran has had weight loss of any significance due to duodenal ulcer disease or gastritis, even though his weight has had times fluctuated.  

Moreover, the evidence does not show that the Veteran has had the moderately severe impairment of health required for a 40 percent rating under DC 7305.  In this connection, a February 25, 2002, VAOPT record shows that while a blood study in September 2001 revealed subnormal levels of hemoglobin and hematocrit, his nutritional status was stated to be only mildly compromised due to his diagnoses, which were listed as hypertension and anemia.  Similarly, a May 7, 2003, VA Nutritional Assessment also reported that his nutritional status was only mildly compromised due to his weight and diagnoses, which were listed as hypertension and anemia.  

Based on this, the Board finds that throughout the entire appeal period the Veteran has not had moderately severe impairment of health with both anemia and weight loss.  

As to the second alternative means of demonstrating the existence of criteria for a 40 percent rating under DC 7305, recurrent incapacitating episodes averaging 10 days or more at least four or more times years, any such finding would necessarily be predicated upon a finding that the Veteran's statements and testimony are credible with respect to the severity of his symptoms, i.e., whether he was incapacitated.  For the reasons stated above, the Board finds the Veteran's statement and testimony to be lacking in credibility.  

Additionally, the Board observes that VA treatment record demonstrate that the Veteran was made aware that he has GERD and even of the symptoms which GERD produces.  For example, a May 2003 treatment record shows that he was instructed as to his GERD and that GERD causes "digestive fluids and stomach acid to 'back up' from the stomach into the esophagus.  This acid can irritate the esophagus, leading to symptoms and sometimes more serious problems in some people.  Frequent heartburn is the most common symptoms [sic] of GERD and sometimes occurs after meals.  It is often described as an uncomfortable, rising, burning sensation behind the breastbone.  Other major symptoms of GERD are: regurgitation of gastric acid or sour contents into the mouth; difficult and/or painful swallowing and chest pain."  Indeed, it is these very symptoms which, over the course of the appeal period, have been the Veteran's major complaints of disability.  

In this connection, the Board is aware that the Veteran has reported vomiting blood.  Hematemesis is the vomiting of blood.  See Vega v. Shinseki, No. 10-3483, slip op.(U.S. Vet. App. March 13, 2012); 2012 WL 803299; (nonprecendential memorandum decision) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY  831 (32d ed. 2011)).  Hematemesis of a criteria for a 60 percent rating for duodenal ulcer disease under DC 7305.  However, there has been no corroboration of the Veteran's statements and testimony in this regard and because the Board finds such statements and testimony to be lacking in credibility, the Board finds that presence of hematemesis is not demonstrated at any time during the appeal period.  

Similarly, melena is a criteria for a 60 percent rating for duodenal ulcer disease under DC 7305.  "Melena is 'the passage of dark-colored feces stained with blood pigments or with altered blood'."  Gilmore v. Shinseki, No. 10-2085 (U.S. Vet. App. Sept. 29, 2011); Slip Copy, 2011 WL 4489187 (Table); (nonprecendential memorandum decision) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY  1126 (32d ed. 2012)).  However, in this case the only evidence of the passage of blood per rectum is shown to have been due to the Veteran's nonservice-connected colonic polyps.  

Moreover, the evidence shows that throughout the appeal period repeated studies have shown that the Veteran has not had any active gastric or duodenal ulcers.  There is also no clinical evidence that the presence of gastritis, i.e., inflammation of the stomach, would cause any hemorrhaging in the absence of ulcerations.  Also, his blood in his stool has been due to nonservice-connected colonic polyps, and at least the two colonoscopies in 2002 and 2008 were done because of the passage of blood in his stool.  Thus, there is no basis for finding that the Veteran has had any passage of blood orally or per rectum due to duodenal ulcer disease or gastritis.  

Accordingly, the Board finds that throughout the entire appeal period the Veteran has not had recurrent incapacitating episodes due to duodenal ulcer disease or gastritis, or both.  

The Board observes that the Veteran's attorney has addressed the matter of the Veteran's having taken medications throughout the entire appeal period.  The attorney point to medical texts which indicate that Omeprazole may be taken for GERD and for ulcers.  However, the February 2017 VA examiner opined that it was taken for GERD and that he was not taking medication for duodenal ulcer disease.  The examiner reviewed the evidence of record and has the medical expertise which outweighs the medical texts cited by the attorney.  Moreover, regardless of which medications the Veteran may take for either his duodenal ulcer disease or gastritis, or for nonservice-connected GERD, any improvement due to medication may be considered for rating purposes because the use of medication is a form of standard ulcer therapy, as listed in the criteria for a 60 percent rating under DC 7305.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  And, here, there is evidence that such medication has provided some relief.  

In sum, the Board finds that with the favorable resolution of doubt, throughout the entire appeal period the Veteran has been entitled to an evaluation of no more than 30 percent for service-connected duodenal ulcer disease, including impairment from associated gastritis.  

Effective Date Prior to January 6, 2003 For a 20 Percent Rating for Duodenal Ulcer Disease

The Veteran was notified by letter in August 1999 of a rating decision that month denying a disability rating in excess of 10 percent for duodenal ulcer disease.  That letter was not returned as undeliverable and he did not appeal that rating decision.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302(a) and (b), 20.1103.  No additional relevant evidence was received within one-year following notification of the denials warranting readjudication of the claim for increase and no additional service records were received.  See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, that decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.102, 3.156 (2016).  Accordingly, that decision if final.  

Being final, the August 1999 rating decision is an absolute bar to an earlier effective date for the 30 percent disability rating prior thereto.  

Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor," unless specifically provided otherwise.  38 U.S.C.A. § 5110(a).  

Section 5110(b)(2) provides otherwise by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later." 

38 C.F.R. § 3.400(o)(2) provides that the effective date is the "earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date, otherwise date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997). 

Also, the Court has held it is axiomatic that, in the latter circumstance above, the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that under section 5110 (b) (2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability.)  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.  Thus, Hazan, in part, stands for the proposition that a veil of finality may be pierced within the perimeters of 38 U.S.C.A. § 5110(b)(2).  Stated differently, 38 U.S.C.A. § 5110(b)(2) is a partial exception to 38 U.S.C.A. § 5110(a).  This would be consistent with the language of 38 U.S.C.A. § 5110(a) "unless specifically provided otherwise in this chapter." 

Thus, three possible dates may be assigned for the effective date of an increased rating claim depending on the facts of the case: 

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2); or 

(3) If an increase in disability precedes the claim by more than a year, the date that the claim was received (date of claim) (38 C.F.R. § 3.400(o)(2)).  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1) and (2).  

The Veteran's claim for an increased rating was received on January 6, 2003, as part of his NOD to the December 2002 rating decision's denial of service connection for hypertension and diminished eyesight, and in which he stated that he "wished to put in for a new service connected condition.  That condition is my stomach disability.  I had this condition while in the military."  

An effective date prior to January 6, 2003, may be assigned only if prior to that date the Veteran had filed a claim for an increased rating after the August 1999 rating denial of an increased rating, or if the evidence within one year prior to the January 6, 2003, claim established entitlement to an increased rating on a facts found basis, i.e., an ascertainable increase within one year preceding the January 6, 2003, receipt of the formal claim for increase.  

VA is obligated to determine all potential claims raised by the evidence.  See, e.g., Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed.Cir. 2004) and Cook v. Principi, 318 F.3d 1334, 1347 (Fed.Cir. 2002) (en banc).  Here, a review of the evidence shows that prior to January 6, 2003, there was no formal or informal claim for increase following the August 1999 denial of an increased rating for the service-connected duodenal ulcer disease.  While the Veteran has received VAOPT treatment for the disorder, nothing in these records indicates that he had any intent to claim an increased rating or expressed a belief in entitlement to an increased rating.  Moreover, in MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed.Cir. 2006) the Federal Circuit rejected the proposition that "medical records [alone] can be an informal claim."  See also Brannon v. West, 12 Vet. App. 32, 35 (1998).  

Records of VA hospitalization may in some instances constitute a claim for an increased rating or an application to reopen a previously denied claim for service connection.  However, in this case it is clear that since the final 1999 rating decision the Veteran's postservice hospitalizations were for his nonservice-connected psychiatric disability.  Thus, such VA hospitalization records could not be a claim for an increased rating for his service-connected duodenal ulcer disease with gastritis.  Generally see 38 C.F.R. § 3.157(b)(1); Massie v. Shinseki, 25 Vet. App. 123, 133 (2011) and Norris v. West, 12 Vet. App. 413, 417 (1999).  

Following the August 1999 rating decision there was no communication from the Veteran which could even liberally be interpreted as a claim for an increased rating.  

In other terms, there is no showing of a formal claim or informal claim for increase that remained pending prior to January 6, 2003.  Although Hazan provides a basis for revisiting certain types of evidence, Hazan did not invalidate 38 U.S.C.A. § 5110(b)(2).  

As to the second means of establishing entitlement to an earlier effective date, to receive an effective date earlier than the Veteran's date of claim, the evidence must show that an increase in disability preceded the claim by a year or less.  38 C.F.R. § 3.400(o)(2).  

In this case, there is such evidence, as discussed above.  Specifically, the September 5, 2002, VA outpatient procedures, excluding the colonoscopy and polypectomy, included an EGD which documented the presence of gastric erosions and is the basis for the assignment of a 30 percent disability rating under DC 7307.   

Essentially then, the medical evidence in the year prior to the claim demonstrates any increase in disability to a level warranting a 30 percent rating under DC 7307, i.e., it was factually ascertainable during that one year period prior to receipt of the January 6, 2003, a 30 percent rating was warranted.  

As to any implicit argument that a disability rating should be made retroactive and prior to the prior August 1999 rating decision, that rating decision is final and to award an effective date prior thereto would require that the August 1999 rating decision was the product of clear and unmistakable error (CUE).  

If a claimant fails to appeal a VA decision assigning an effective date, that decision becomes final and may not be challenged directly.  See Cook v. Principi, 318 F.3d 1334, 1336 (Fed.Cir. 2002) (en banc).  However, a claimant may challenge such a final decision collaterally and obtain an earlier effective date by seeking revision or reversal of a VA decision on the basis of CUE.  See 38 U.S.C.A. §§ 5109A, 7111; DiCarlo v. Nicholson, 20 Vet. App. 52, 54-58 (2006); 38 C.F.R. §§ 3.105(a), 20.1400-1411.  CUE is established when the following conditions have been met: (1) Either the correct facts were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the alleged error is "undebatable," not merely a "disagreement as to how the facts were weighed or evaluated;" and (3) the error "manifestly changed the outcome" of the prior decision.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir. 1999) (expressly adopting the "manifestly changed the outcome" standard).  

In this case, there is no allegation of CUE in the August 1999 rating decision.  

Giving the Veteran the benefit of the doubt, it is reasonable to conclude that having demonstrated gastric erosions on September 5, 2002, that such erosions existed prior thereto.  Thus, a 30 percent rating is warranted for one year prior to receipt of the January 6, 2003 claim for increase, i.e., since January 6, 2002.  

Therefore, the Board finds that in the absence of a claim, formal or informal, prior to January 6, 2003, the Veteran is not entitled to an effective date prior to January 6, 2002, for a 30 percent disability rating for duodenal ulcer disease, with gastritis.  

Extraschedular Consideration

 The Board considered whether an extra-schedular rating was warranted at any time during the period covered by this appeal.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If this is so, the second step requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.  

Here all the Veteran's symptoms and dysfunction are contemplated in the applicable rating criteria and do not present an exceptional disability picture with higher ratings available for more severe symptoms and dysfunction.  

The Board notes that, and contrary to the Veteran's lay assertions, he has never had surgery for his duodenal ulcer disease or gastritis.  In light of the Veteran's exaggeration of his symptomatology and his lack of credibility the Board finds that it can give no credence to his assertions as to the severity of his service-connected duodenal ulcer disease, and gastritis.  Thus, only objective medical evidence serves as a proper basis for evaluating the disability at issue and such evidence demonstrates that there are no exceptional or unusual circumstances which would take this case outside of the considerations of the rating schedule.  

In the absence of exceptional factors associated with duodenal ulcer disease and gastritis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation for a duodenal ulcer disease with gastritis of no more than 30 percent is granted, subject to applicable law and regulations governing the award of monetary benefits.  

An effective date no earlier than January 6, 2002, for a 30 percent rating for service-connected a duodenal ulcer disease with gastritis is granted.  


REMAND

The Veteran's only service-connected disability is duodenal ulcer disease with gastritis which warrants a 30 percent disability rating.  

A TDIU rating may be assigned if a person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Here, the Veteran does not meet these schedular criteria.  However, when such criteria are not met, a TDIU rating may be assigned on an extraschedular basis under 38 C.F.R. § 4.16(b).  

Here, the RO has not had the opportunity to consider entitlement to a TDIU rating on an extraschedular basis in light of the grant of a 30 percent disability rating.  

Accordingly, the claim for a TDIU rating on an extraschedular basis is remanded to the RO for adjudication in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim for a TDIU rating on an extraschedular basis in light of the grant of a 30 percent rating. 

If that benefit remain denied, issue an SSOC.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


